Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 1 of 11




EXHIBIT A
3/9/2021              Case 1:21-cv-03322-JPO Document    1-1 Filed
                                                 nimbus screenshot      04/15/21 Page 2 of 11
                                                                   app print

                                                                        screenshot-thesmithrestaurant.com-2021.03.09-12_28_19
                                                                                        https://thesmithrestaurant.com/locations/
                                                                                                                     09.03.2021




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                                                  1/3
3/9/2021              Case 1:21-cv-03322-JPO Document    1-1 Filed
                                                 nimbus screenshot      04/15/21 Page 3 of 11
                                                                   app print




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                   2/3
3/9/2021              Case 1:21-cv-03322-JPO Document    1-1 Filed
                                                 nimbus screenshot      04/15/21 Page 4 of 11
                                                                   app print




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                   3/3
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 5 of 11
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 6 of 11
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 7 of 11
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 8 of 11
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 9 of 11
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 10 of 11
Case 1:21-cv-03322-JPO Document 1-1 Filed 04/15/21 Page 11 of 11
